               Case 2:19-cr-00107-KJM Document 598 Filed 09/08/20 Page 1 of 1


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
     Fax (530) 344-9298
 4
     Attorney for Defendant
 5
     JEANNA QUESENBERRY
 6
                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                       )       No. 2:19-CR-00081 KJM
 9
                                                     )           2:19-CR-00107 KJM
                                                     )
10            Plaintiff,                             )
                                                     )
11
     v.                                              )
                                                     )       [PROPOSED] ORDER SEALING
12
     Jeanna Quesenberry                              )       SUPPLEMENT TO DEFENDANT’S
                                                     )       MEMORANDUM OF STATUS UPDATE
13
                                                     )       AND EXHIBIT A
              Defendant.                             )
14
                                                     )
                                                     )
15
                                                     )
16

17            Pursuant to Local Rule 141(b), and based upon the representation contained in the
18
     Request to Seal filed by defendant Jeanna Quesenberry, IT IS HEREBY ORDERED that the
19
     Supplement to Defendant’s Memorandum of Status Update and Exhibit A that support the
20
     Memorandum of Status Update filed as ECF DOC Number 596 in 2:19-CR-00107 KJM and
21

22   ECF DOC Number 118 in 2:19-CR-00081 KJM. shall be SEALED until further order of this

23   Court.
24
     Dated: September 8, 2020
25

26

27

28

                                                         1
